PER CURIAM.
Appellant was found guilty after a jury trial of attempted sexual battery, resisting an officer without violence to his or her person, battery, kidnaping, and false imprisonment. As a result, appellant was sentenced to ten years in prison for sexual battery, one year in prison each for resisting an officer without violence and for battery, life in prison for kidnaping, and ten years in prison for false imprisonment, all sentences running consecutive to the kidnaping sentence. On appeal, appellant raises several issues, including an argument that his convictions for both kidnap-ing and false imprisonment violate double jeopardy. The State concedes error on this double jeopardy ground, and because of this concession, we reverse and vacate appellant’s conviction and sentence for false imprisonment. Charneco v. State, 917 So.2d 378 (Fla. 2d DCA 2005) (reversing the appellant’s conviction for possession of heroin on double jeopardy grounds where the appellant was convicted of both trafficking in heroin and possession of heroin and the State conceded error). We otherwise affirm the judgment and sentence without further discussion.
AFFIRMED in part, REVERSED in part.
ALLEN, VAN NORTWICK, and POLSTON, JJ., concur.